...   Case 9:15-cv-80972-RAR Document 228 Entered on FLSD Docket 11/05/2019 Page 1 of 5
                                                                      FILED BY
                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                                                          NOV O5 2019
                                                                            ANGELA E NOBLE
                                                                           CLERK U.S. Di Sf Cr.
      REGINALD EUGENE GRIMES,                                              S. D OF FLA. - l~IAMI

      Plaintiff.
                                            CASE NO. 15-CV-80972-RUIZ/REJD
       v.

      OFFICER RICHARD ROTT. et al.
      Defendants.                           /

                                   PRO SE
      MOTION REQUESTING THAT THE HONORABLE DISTRICT COURT "ORDER" THE DEFEN-
      DANT(S) TO "COMPEL PRODUCTION" IN BEHALF OF "PLAINTIFF'S REGINALD EUGENE
      GRIMES REQUEST FOR PRODUCTION" MAILED/FILED ON AUGUST 1, 2019
            COME NOW, PLAINTIFF (Reginald Eugene Grimes) Pro se 1 , files this
      "Prose Motion Requesting That The Honorable District Court "Order" The
      Defendant(s) To "Compel Production" In Behalf of "Plaintiff's Reginald
      Eugene Grimes Request For Production" Mailed/Filed on August\1, 2019."
      Plaintiff would state the following:
      #1.   Plaintiff would like the records to reflect that on "August 1, 2019"
      Plaintiff mailed/filed "Plaintiff's Reginald Eugene Grimes Request For
      Production" which consist of Five (5) Pages, requesting that said "Re-
      quest For Production" pursuant to Rule 34 of the Federal Rules of Civil
      Procedure, be produced within Thirty (30) Days from the date of service,
      to "Reginald Eugene Grimes #40127-004, at Pensacola Federal Prison Camp,
      P.O. Box 3949, Pensacola, Florida 32516." (See DE#207).

      #2.   Plaintiff would like the records to reflect that on "August 8, 2019"
      The Honorable Mag is tra te Judge LISETTE M. REID, filed the following'"'
      "BABERLESS ORDER denying [207il Motion to Produce solely to the extent that
      this is not a pending motion, but in fact, a discovery pleading, addressed
      to the defendants. Plaintiff is reminded that discovery should not be

      (1) Haines v. Kerner, 30 L.Ed.2d 652 (1972), Prose litigants pleadings
      are to be construed liberally and held to less stringent standards than
      formal pleadings drafted by lawyers; if Court can reasonably read plead-
      ings to state valid claim on which litigant could prevail, it should do
      so despite failure to cite proper legal authority, confusion of legal
      theories, poor syntax, and sentence construction, or litigants unfamiliar-
      ity with pleading requirements ... "


                                   1 of 3
Case 9:15-cv-80972-RAR Document 228 Entered on FLSD Docket 11/05/2019 Page 2 of 5


filed with the court unless there is a need to compel an untimely re-
sponse or to compel production. Further, to the extent this filing is
deemed a request for production to the Defendants, they shalJldirectly
address the request with Plaintiff, filing a response in accordance with
the local and federal rules governing such filings. Signed by Magistrate
Judge LISETTE M. REID on 8/8/2019. (nn)." (See DE#208).

#3.   Plaintiff would like the records to reflect that today is October
30, 2019, and "The Defendants and/or The Defendants Representive (The
United States Attorneys Office for The Southern District of Florida)" have
not "complied with "Plaintiff's Request For Prodcution" and/or complied
with "The Honorable Mag is tra te Judge LISETTE M. RIED' S "Onder'.'"'"' ( See
DE#207 and DE#208).

#4.   Plaintiff would like the records to reflect that on October 29, 2019,
Plaintiff was advised by "Counselor Chatman" here at Pensacola Federal
Prison Camp, in Pensacola, Florida, that Plaintiff must contact a Repre-
sentative by the Name "Ms. Aileen? (Last Name is Unknown to Plaintiff),
Telephone Number (305) 961-9097, for The United States Attorneys Office
for The Southern District ot Florida", in which Plaintiff called said
Telephone Number on October 29, 2019, around about 2:25 p.m. Eastern Time,
in which "Ms. Aileen" advised Plaintiff that "she (Ms. Aileen ?) was , .J,',:       ,-

advised by her Supervisor (She REFUSE To Give Me The Supervisor's Name)
that "The United States Attorneys Office for The Southern District of
Florida Will NOT Supply Plaintiff With ANY of The Requested Discovery per-
taining to "DE#207" and The United States Attorneys Office for The South-
ern District of Florida Representative for Defendant(s) REFUSE to comply
with the "ORDER" pertaining to "DE#208."

WHEREFORE, Plaintiff (Reginald Eugene Grimes) would Request that This
Honorable District Court "GRANT" Plaintiff's "Prose Motion Requesting
That The Honorable District Court "Order" The Defendant(s) To "Compel
Production" In Behalf of "Plaintiff's Reginald Eugene Grimes Request For
Production" Mailed/Filed on August 1, 2019" and/or "GRANT" Plaintiff Any
Other Relief Deems Just.

                                      By:   ~/~
                                              .   '1,llj',.
                                            Regnaldugenerimes
                                                              1/   .




                             2 of 3
...   Case 9:15-cv-80972-RAR Document 228 Entered on FLSD Docket 11/05/2019 Page 3 of 5

                         UNNOTARIZED    OATH

      I (REGINALD EUGENE GRIMES) DECLARE UNDER THE PENALTY OF PERJURY that the
      foregoing (Prose Motion Requesting That The Honorable District Court
      "Order" The Defendant(s) To "Compel Production" In Behalf of "Plaintiff
      Reginald Eugene Grimes Request For Production" Mailed/Filed on August 1,
      2019)is TRUE and CORRECT.

      Executed on October 30, 2019.


                          CERTIFICATE OF SERVICE

      I (REGINALD EUGENE GRIMES) HEREBY CERTIFY that on October 30, 2019, the
      foregoing (Prose Motion Requesting That The Honorable District Court
      "Order" The Defendant(s) To "Compel Production" In Behalf of "Plaintiff
      Reginald Eugene Grimes Request For Production" Mailed/Filed on August 1,
      2019) was mailed by The United States Postal Service, to the below listed,
      First Class Postage:

      Clerk of Court
      United States District Court
      Southern District of Florida
      400 North Miami Avenue
      Miami, FL. 33128             (Certified Mail# 7016 2140 0000 3119 0368)
                                   (USPS Tracking# 9590 9402 2399 6249 4691 44)
      The United States Attorneys Office
      99 NE 4th Street, Suite 300
      Miami, FL. 33132




                                                     Respectfull_r_submitted,

                                                         na d Eugene Grimes 40127-004
                                                     P sacola Federal Prison Camp
                                                     P.O. Box 3949
                                                     Pensacola, FL. 32516




                                          3 of 3
             Case 9:15-cv-80972-RAR Document 228 Entered on FLSD Docket 11/05/2019 Page 4 of 5




                                                                                                  -

REGINALD EUGENE GRIMES #40127-004
PENSACOLA FEDERAL PRISON CAMP
P.O. BOX 3949
                                                                      \'""1:itt'".
                                                                                USA·


                                                                     ~ ' " ...-:~: ::':;£~<n '
                                                                                                      · .
                                                                                                           a'. ....... _
                                                                                                                           j


                                                                                                          ~-
PENSACOLA, FL. 32516
                                                                     \
                                                                     ~
                                                                       ~ ~.-.--~
                                                                               -
                                                                ~
                                                               ()_,,.,,
                                                                  !!.~.!)Z:;;  ~ US
                                                                                  .                   ,
                                                                                                                   A
                                                                        ~ - 0 ' ·""'"--.------,..,,
                                                              f.r
                                                              l
                                                                      J   , ~- ~1n----.f-_ ~
                                                                       ~l-:.::
                                                                           J,

                                                                                          .   •   )                            (


                                                              '\\                             '~-
                                                                                              ; ..                             <
                                                                                                                               ',
                                                               \                          .
                                                                                              .....,,
                                                                                                  ~
                                                                                                          ..   .               \
                                                                                                                               \

                                                               ''1                    '           '('                          \
                                                                                                                               1
                                                                                                                               \
                                                                                                                                    usA   '
                                                               SH.l.~                     ... \ ~ . \."•"': ______


                                      ,.?-




                                                      .\

                                         <::>40127-004 <=:>
                                                  Clerk Of Court
                                                  400 North Miami Avenue
                                                  Miami,Fl33128 r
                                                  United States    .
                   .......   '4..·.

                                                                          t,.




                                                                                       '~· \:~;,:J,~~~J
;   -
                                                   LEGAL MAIL:
                        Case 9:15-cv-80972-RAR Document 228 Entered on FLSD Docket 11/05/2019 Page 5 of 5




    g9E • bttE   ••   DD        • ht2      9t • l
                                                                   ....


     II                            111
!!IIJYSliflPI
I   •
    g9E•   •
          bttE ODDO               ht2 9t l
                                                                                                                           [-   - -   --·   .   . ·-




                                                                                                       ....
                                                                                              '\··.··.·.·..       ··

                                                     .   ~                     \\\\\ \             -    .     -        '

                                .\ \\ \'\\,\\,\,"\\\,l\1\\\•\'\\\\\l,1•\l1\•1l11 . .'.
                         \\\-\\'\ .1·1              .....
            \              ..                 ~I •                ~



             \                                                                           _\
                                                                                                              /




                      !Federal Prison Camp, P. 0. Box 394!:l, Pensacola, FL 325,16 f
                       Date       b
                                 5tijhe endo_sed lett!'!rwas.p_rocessed through
                       special mailing procedures _for. fcifwardingto you. The letter,
                       has been neither open nor irispect~d. If the writer raises a •·-
                       question or problem over which the facility has jurisdiction,
                       you may wish to return the material for further information
                       or clarification. If the writer encloses correspondence fo
                       forwarding to another addressee, please return the
                       enclosure to the above address.
                                                                                                                           r________________ 1 _______ _
                                                                          LEGAL MAIL:
